Citation Nr: 0814534	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  05-04 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent, currently evaluated at 40 percent, for 
degenerative joint disease of the lumbar spine with 
osteophyte formation at several levels; herniated disc at L3-
L4; bulging discs at L4-L5 and L5-S1 with narrowing of neural 
foramina more severe on the left and lumbar myositis. 

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for a an acquired 
psychiatric disorder.  

4.  Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from February 2003 to 
December 2003, including service in support of Operation 
Noble Eagle in February 2003, and service in Kuwait from 
April to May 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in September 
2004 and October 2005 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Puerto Rico.  The 
September 2004 rating decision granted service connection for 
a lumbar spine disorder with a 20 percent evaluation 
effective December 31, 2003, and denied service connection 
for a nervous/psychiatric condition and a skin disorder.  The 
October 2005 decision denied service connection for an eye 
disorder.

In a rating decision dated in August 2006 the RO increased 
the rating for the veteran's service-connected back 
disability from 20 percent to 40 percent effective February 
7, 2006.

The Board notes the veteran's mention in his January 2006 
substantive appeal (Form 9) of recurrent headaches; however, 
this issue is not on appeal.  This issue is accordingly 
referred back to the RO for clarification as to whether the 
veteran is stating a claim for headaches.






FINDING OF FACT

In correspondence dated in September 2006, prior to the 
promulgation of a decision in the appeal, the veteran stated 
that he was satisfied with the disability rating for his 
service-connected back disability. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for an 
initial disability rating in excess of 20 percent have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by 
the veteran or his authorized representative.  38 C.F.R. 
§ 20.204.  

In a rating decision dated in September 2004 the veteran was 
granted service connection for a low back disability with an 
evaluation of 20 percent effective December 31, 2003.  The 
veteran appealed this initial rating.

In a rating decision dated August 31, 2006, the RO increased 
the rating for the veteran's service-connected back 
disability from 20 percent to 40 percent effective February 
7, 2006.  The veteran was notified of this action in a letter 
dated September 6, 2006.

In correspondence dated in September 2006 the veteran wrote 
as follows:

This is in reply to your letter dated 
9/6/06 with the disability rating 
decision dated 8/31/06.  I am satisfied 
with the disability rating on my back 
condition.  

In view of the veteran's written agreement with the August 
2006 increase in rating for his service-connected back 
disability there remains no allegations of error of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.  38 U.S.C.A. § 7105.

ORDER

The appeal concerning entitlement to an initial disability 
rating in excess of 20 percent, currently evaluated at 40 
percent, for degenerative joint disease of the lumbar spine 
with osteophyte formation at several levels; herniated disc 
at L3-L4; bulging discs at L4-L5 and L5-S1 with narrowing of 
neural foramina more severe on the left and lumbar myositis 
is dismissed.


REMAND

Review of the record reveals that the veteran was accorded 
compensation and pension (C&P) examinations in May 2004 with 
regard to his claims for service connection for a 
nervous/psychiatric condition and a skin disorder.  He was 
also accorded a C&P examination with regard to his claim for 
an eye disorder in September 2005.  Unfortunately, the claims 
file was not reviewed pursuant to any of these examinations 
(see Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding 
that the duty to assist includes "the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"); see also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (holding that the examiner "must consider the records 
of prior medical examinations and treatment in order to 
assure a fully informed examination").  Moreover, an opinion 
as to etiology was not proffered regarding the issue of 
service connection for a skin disorder.  In addition, the May 
2004 C&P psychiatric examiner did not render a diagnosis; 
however, VA medical records dating from at least January 3, 
2005, show ongoing treatment for a psychiatric disorder 
diagnosed in May 2006 as "major depression with psychotic 
features."  The existing C&P examination evidence is thus 
inadequate for adjudication of the veteran's claims for 
service connection.  Remand in accordance with 38 C.F.R. § 
3.326 is therefore warranted.

In addition to the foregoing the Board notes that during his 
May 2004 C&P examinations, and in correspondence from the 
veteran that was received by the RO in September 2005, the 
veteran mentioned that he had served in Kuwait in support of 
Operation Iraqi Freedom and Operation Enduring Freedom.  DD-
214, which shows that the veteran had 11 months of foreign 
service, confirms service in support of Operation Noble Eagle 
in February 2003 and service in Kuwait from April to May 
2003.  Pursuant to 38 C.F.R. § 3.317(d), the Southwest Asia 
theater of operations includes service in Kuwait. 

Request should also be made for a copy of treatment records 
from the San Juan Veterans' Affairs Medical Center (VAMC) 
dating from August 23, 2006.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request treatment records from the San 
Juan VAMC dating from August 23, 2006.  
Also attempt to obtain any other pertinent 
treatment records identified by the veteran 
during the course of the remand, provided 
that any necessary authorization forms are 
completed.  If no further treatment records 
exist, the claims file should be documented 
accordingly.

2.  Schedule the veteran for a Gulf War 
examination.  The claims folder must be 
made available to, and reviewed by, the 
examiner.  All indicated tests should be 
performed, and all findings reported in 
detail.  The examiner is specifically 
requested to state whether the veteran has 
a current eye, skin, or acquired 
psychiatric disorder; and, if so, whether 
said disorders are attributable to some 
medically explained (known) illness or 
injury.  If a current skin, eye, or 
psychiatric disorder is attributable to a 
medically explained (known) illness or 
injury, the examiner must opine as to 
whether said disorder was incurred during 
active military service.  See Compensation 
and Pension Examination Gulf War 
Guidelines.  The examiner should 
specifically provide an opinion as to 
whether any eye disability found is at 
least as likely as not (a probability of 50 
percent or greater) related to a head 
injury that the veteran reports occurred in 
service.  If the examiner feels that other 
specialized examinations are necessary, 
those examinations should be conducted.  A 
complete rationale for all opinions must be 
included in the report provided.

3.  After any further development deemed 
necessary, readjudicate the issues on 
appeal, including, if appropriate, under 
the provisions of 38 C.F.R. § 3.317.  If 
any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 C.F.R. § 
19.31(b)(1) and be given an opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


